Citation Nr: 1232235	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent from July 22, 2005, and in excess of 30 percent from August 10, 2009.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for residuals of head trauma, to include headaches.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to April 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the RO in Houston, Texas.

In July 2011, the Veteran presented testimony at a hearing before RO personnel.  In May 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in San Antonio, Texas.  A transcript of each hearing is associated with the claims file.  The Veteran submitted additional evidence at the Board hearing and waived his right to have that evidence considered initially by the RO.  The waiver is on the record of the hearing.  The record was held open an additional 30 days so that a medical opinion could be obtained.  An additional request for 30 days was received on June 21, 2012; however, no additional medical evidence was received, and there have been no further requests for additional time.  

The issues of service connection for a cervical spine disorder and residuals of head trauma are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  For the initial rating period from July 22, 2005 to August 10, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

3.  For the initial rating period from August 10, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  For the initial rating period from July 22, 2005 to August 10, 2009, resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent initial rating for PTSD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  Here, during the Board personal hearing in May 2012, the Judge verified with the Veteran that records pertaining to a post-service motor vehicle accident had been submitted.  The Veteran's PTSD symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  The file was left open for 30 days in order to supplement the record, which the representative indicated may include medical opinion evidence differentiating the Veteran's PTSD symptomatology from the post-service motor vehicle accident.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA treatment records, private treatment records identified and submitted by the Veteran, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA PTSD examinations in November 2005 and August 2009.  The Board finds that the Veteran has been afforded an adequate examination in this case.  Each examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, each examiner made findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 
16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


Analysis of Initial Rating for PTSD

The current appeal arises from a claim for service connection for PTSD that was received at the RO on July 22, 2005.  In the June 2006 rating decision on appeal, the RO granted service connection and assigned an initial 10 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective July 22, 2005.  During the course of the appeal, in a September 2009 rating decision, the RO assigned a staged 30 percent disability rating for PTSD for the period from August 10, 2009, establishing a staged rating of 10 percent for the period prior to August 10, 2009 and 10 percent from August 10, 2009.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

GAF scores between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (temporarily falling behind in schoolwork).  Id.

The Board notes initially that there is evidence of record of concurrent diagnoses of Alzheimer's disease and cognitive disorder NOS, which are not a service-connected disorders, but which might be expected to produce overlapping symptomatology (i.e., memory impairment and impairment of thinking, concentration and speech) to the Veteran's service-connected PTSD.  While the Board may compensate only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, it would appear that the Veteran's memory impairment is relatively mild, and the medical evidence relates it to both the Veteran's Alzheimer's and to his PTSD.  The Veteran's private psychologist, B.J.W., associated memory impairment with the Veteran's PTSD in a January 2009 letter.  In addition, a VA examiner in August 2009 reviewed the claims file, acknowledged the other diagnoses, but when asked if any disorders other than PTSD are responsible for his impairment, the examiner identified only past alcohol use as increasing the intensity of symptoms, but did not attribute any impairment to the cognitive disorder or Alzheimer's.  Accordingly, the Board considers all of the Veteran's potential PTSD symptoms as part of his service-connected PTSD.

After a review of the evidence, including the Veteran's testimony and written statements, and those of his wife, the Board concludes that, while many of the criteria for a 30 percent disability rating are not demonstrated for the initial rating period prior to August 10, 2009, those criteria are more nearly approximated than those for a 10 percent rating.  While there is some evidence of worsening of symptomatology roughly corresponding to the 2007-2009 time period (per testimony of the Veteran's wife), it would appear that the memory loss, sleep impairment, and social withdrawal have been present throughout the period on appeal.  The Veteran's wife testified that sleep impairment in particular has been present since at least 2005.  As the testimony of the Veteran and his wife demonstrates, the effect on the Veteran's employment is better described as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted prior to August 10, 2009; however, as will next be discussed, the Board also finds that the criteria for a 50 percent or higher rating are not more nearly approximated than those for the 30 percent rating at any time during the initial rating period on appeal.  

The primary symptom of concern for the Veteran and his wife appears to be a decrease of memory and concentration or focus.  At the Board hearing, the Veteran testified that he is self employed as a jewelry designer, and he now has trouble remembering his conversations with customers.  Although he takes notes, often he does not understand the notes and may have to ask the customer again about certain details.  He testified that he forgets to take his medications, he forgets appointments and he forgets names.  The Veteran's wife testified that the Veteran will put food items into the microwave and then forget he put them there.  She has to remind him to do household tasks and to take his medications.  While the Veteran used to cook, she testified that he has lost his ability to plan a meal.  

In addition to her testimony, the Veteran's wife has written that the Veteran must ask customers and others he interacts with to repeat what they have told him.  In addition, he misses some parts of what others say and this can be a problem when taking job orders.  In September 2011, the Veteran's wife noted that the Veteran thought customers were mad at him without apparent reason; he forgot that his son-in-law had visited him; he does not return customer phone calls; he does not check voice-mail; he cannot focus on work and he recently lost a valuable ring; he forgets to collect payment due; he gets lost while driving; he shows poor judgment; he has difficulty with verbal instructions; and he is generally unreliable.  

While the Board finds that symptoms like or similar to mild memory loss (such as forgetting names, directions, recent events) are demonstrated in this case, the Board also finds that the type and degree of symptomatology contemplated as impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) is not more nearly approximated than mild memory loss.  In particular, while the Veteran and his wife testified that both recent and remote memory were decreased, this appears to be inconsistent with the clinical evidence and with the Veteran's demonstrated ability to recount distant events in detail, as demonstrated in his hearing testimony and in his description of history to clinicians.  

Regarding clinical findings, an August 2009 VA examination revealed that, although his recent and immediate memory was mildly impaired, the Veteran's remote memory was normal, and attention was intact.  

Treatment notes from the Veteran's private psychiatrist, J.S., from January 2008 to July 2011 (a total of 29 visits) reveal that both recent and remote memory were found to be intact at each visit.  Psychiatric progress notes from February 2007 to November 2008 reveal that there was good remote recall and short term memory in February 2007, April 2007, August 2007, February 2008, May 2008, and November 2008.  

A February 2009 letter from private psychiatrist J.E.S. reveals moderate cognitive impairments, with poor performance on executive measures.  The psychiatrist noted that the residual cognitive complaints include forgetting directions and forgetting names.  

An April 2009 private evaluation from S.R., M.D. reveals an episode where the Veteran got lost driving back from a familiar place, as well as a confusional episode involving selling a diamond.  Neurological examination showed no prominent cognitive impairment.  The examiner believed the Veteran's symptoms were unlikely caused by anxiety, PTSD, insomnia, or side effects from medications.  

A March 2007 neuropsychiatric consultation reveals reported increased distractibility and problems with short-term memory that interfere with the Veteran's ability to work.  The Veteran complained that, although he used to be able to keep individual customer's designs in mind as he worked, now he has to draw each design with specific notes to keep from mixing up orders.  On examination, remote and recent memory as well as judgment were found to be grossly intact; however, the Veteran required frequent redirection to stay focused on task.  Overall intellectual functioning was found to be in the average range.  Cognitive functioning was found to be mildly impaired.  The Veteran performed within normal limits on measures of attention and processing speed.  Overall verbal learning difficulties were in the borderline range.  The Veteran displayed significant forgetting of unrelated verbal material.  By contrast, retention of previously learned semantically related information was within normal limits.   

A January 2005 report from M.D.M., M.D., reveals a history of memory problems following a November 2003 neck surgery.  The Veteran reported that he sometimes cannot remember exactly where something is located; and, at work, he sometimes cannot keep the order of his jobs exactly right.  He was not having any other types of memory problems, such as forgetting people.  On examination the Veteran had no trouble with immediate and past recall, and he had no difficulties with remembering birthdays, anniversaries, calculations, and current events.  The examiner found his memory to be well within normal limits.  The examiner opined that he was not very impressed with the memory difficulty from an examination standpoint, and that he did not feel the problem was related to the November 2003 surgery.  He noted that sleep deprivation could make his memory a little worse as well as depression. 

A February 2011 private neuropsychiatric report by psychologist P.L.T. reveals highly variable performance on measures of cognitive functioning.  The Veteran's performance did not show signs of anoxic injury, which was the Veteran's concern, due to anesthesia during surgery.  Significantly worse memory was shown for information given verbally as compared to visually.  The examiner did not rule out temporal lobe activity such as seizures.  Cognitive function was normal.  Performance on measures of sustained attention was variable, but within the low end of average.  On measures of working memory, performance was also variable, ranging from the high end of average to well below average on the same day of testing.  Performance was extremely low on measures of immediate acquisition of verbal information.  

In summary of the Veteran's memory impairment, the evidence demonstrates a definite impairment of short-term recall, in particular where language is concerned; however, the Veteran's long-term recall has consistently been described as normal or intact by clinicians.  Indeed, the report of VA examination in November 2005 reveals the Veteran's report that "I don't understand how I can remember so many things so clearly - with absolute vivid detail of disarming nearly every piece of ordinance I ever handled."  The Veteran also remembered specific names, ranks, and in some cases service numbers of individuals he served with.  The Veteran demonstrated at the Board hearing and the RO hearing that he is able to remember the details of the events of service.  For these reasons, the Board finds that the type and degree of symptomatology contemplated as impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) is not more nearly approximated than mild memory loss (such as forgetting names, directions, recent events).  

Also a significant complaint of the Veteran is chronic sleep impairment; however, this is fully contemplated by the criteria for a 30 percent rating and does not suggest entitlement to any higher rating.  The Veteran's reports of depression and suspiciousness are also entirely contemplated by the criteria for a 30 percent rating.  

Turning to the symptom examples included under the criteria for a 50 percent rating, the Board finds that symptoms of the type and degree contemplated by circumstantial, circumlocutory, or stereotyped speech are not demonstrated here.  While the Veteran's memory for verbal information is impaired, as discussed above, the Veteran's speech has consistently been reported as normal.  A January 2005 report from M.D.M., M.D., reveals that speech was normal.  The report of VA examination in November 2005 reveals that speech was fluent and articulate.  A March 2007 neuropsychiatric consultation reveals that the Veteran demonstrated a moderate degree of tangentiality and word finding difficulty; however prosody was intact with volume and rate of speech within normal limits.  The Veteran presented as cordial and talkative, but distractible.  Notes from the Veteran's private psychiatrist, J.S., from January 2008 to July 2011 (29 visits) reveal that his speech rate was always normal and the content was coherent.  Psychiatric progress notes from February 2007 to November 2008 reveal that speech was normal in February 2007, April 2007, August 2007, February 2008, May 2008, and November 2008.  An April 2009 private evaluation from S.R., M.D. reveals that speech and language function were normal.  An August 2009 VA examination revealed that speech was unremarkable.  A February 2011 private neuropsychiatric report by psychologist P.L.T. reveals that speech was normal in rate, tone, and fluency.  A May 2011 private clinician's note reveals normal speech in rate, volume, and tone.  

There is no description of panic attacks of any frequency in this case.  There is also no description of any difficulty with abstract thinking.  The Board has considered the Veteran's wife's assertion that the Veteran shows poor judgment.  She described the Veteran's loss of a valuable ring and the near-loss of another piece, found wrapped in a paper towel.  She also wrote that the Veteran allows customers to leave without paying for work.  In essence, what is described as poor judgment appears to center on the Veteran's short-term memory impairment.  There is no suggestion that the Veteran purposely did anything with the jewelry pieces, other than forget where he put them, or that he deliberately allows customers to leave without paying.  While impaired short-term memory is shown, the Board finds that symptoms like or similarly to impaired judgment are not demonstrated.

Regarding difficulty in understanding complex commands, the Board finds that, while the Veteran appears to have some difficulty in remembering commands or tasks he has been asked to do, the evidence does not demonstrate a lack of understanding.  Rather, the report of VA examination in November 2005 reveals that the Veteran's thought process was logical and goal directed.  A March 2007 neuropsychiatric consultation reveals no formal thought disorder.  While the evidence demonstrates an impairment of memory and concentration, the Board finds that such symptoms are not like or similar to an impairment of understanding. 

Regarding a flattened affect, the Board acknowledges a single instance in which the Veteran's affect was describes as blunted.  This was in a note from the Veteran's private psychiatrist, J.S.; however, a review of J.S.'s notes from January 2008 to July 2011, which represent 29 visits in all, demonstrates that, other than a few instances where affect was described as incongruent with stated mood, in most cases his affect was normal.  The other clinical evidence regarding affect is overwhelmingly normal.  The report of VA examination in November 2005 reveals that affect was appropriate to the situation.  A March 2007 neuropsychiatric consultation reveals that affect was congruent to mood.  An August 2009 VA examination revealed that affect was normal.  A February 2011 private neuropsychiatric report by psychologist P.L.T. reveals that affect was normal.  A May 2011 private clinician's note reveals that affect was congruent with mood.  In consideration of the total body of evidence regarding affect, the Board finds that a flattened affect is not generally descriptive of the Veteran's symptomatology.  

With respect to disturbances of motivation and mood, the Board finds that symptomatology of this type and degree is not demonstrated, but that the Veteran's mood is best described by the symptom example of "depressed mood" contemplated by the 30 percent rating.  At the Board hearing, the Veteran's wife testified that the Veteran's mood worsened in about 2007 and he became depressed and irritable.  The report of VA examination in November 2005 reveals that mood was euthymic; there was no irritability, anger, or aggression.  A January 2005 report from M.D.M., M.D. reveals that there was sleep impairment, but no other positive symptoms of depression.  A March 2007 neuropsychiatric consultation reveals that the Veteran's mood was euthymic.  There was a mild to moderate degree of emotional distress as well as moderate anxiety.  Psychiatric progress notes from February 2007 to November 2008 reveal an euthymic mood in February 2007, April 2007, August 2007, February 2008, May 2008, and November 2008.  A January 2009 letter from private psychologist, B.J.W., notes ongoing symptoms of recurrent, intrusive memories, irritability, and depression.  A February 2009 letter from private psychiatrist J.E.S. reveals moderate depression.  An August 2009 VA examination revealed a depressed mood manifesting as reduced enthusiasm for things that he used to enjoy.  An August 2009 VA examination revealed that the Veteran's mood was good.  A May 2011 private clinician's note reveals that mood was mildly depressed.  Notes from the Veteran's private psychiatrist, J.S., from January 2008 to July 2011 reveal that irritability was initially described, but in subsequent visits, there was no irritability; anxiety ranged from normal to mild; mood was typically normal, but occasionally depressed.  A February 2011 private neuropsychiatric report by psychologist P.L.T. reveals the Veteran did not endorse a high degree of depression, and his mood was good.  In sum, while the evidence demonstrates occasional irritability and depressed mood, the Veteran's mood has generally been good, and the Board finds that symptoms like or similar to disturbances of motivation and mood are not demonstrated.  

Turning to a difficulty in establishing effective work and social relationships, the Board finds that this is not demonstrated.  At the Board hearing, the Veteran's wife testified that the Veteran has been forced to reduce his workload and to sell part of their business.  She also testified that the Veteran is really not interested in initiating social activities.  While he enjoys social activities when she plans them, he does not initiate anything like calling up friends.  He pretty much just keeps to himself at home.  The Veteran emphasized the loss of social activity as a significant factor in his depression.  

In a September 2011 written account, the Veteran's wife also described his lack of interest in social activities.  She noted that the Veteran prefers to stay in the car when they travel on errands; and, when on vacation, the Veteran prefers to stay in the room and clean rather than socialize with family.  She noted that he went from being tolerant to being easily annoyed; and he now asks her to deal with customers, although she is not a jeweler.  

The Board acknowledges that the Veteran has reported becoming more isolated in recent years; however, a reluctance to socialize is not the equivalent of a difficulty in establishing relationships.  The report of VA examination in November 2005 reveals that the Veteran described himself as having many friends.  At that time, he described himself as very social, as the success of his business is in part dependent upon his social persona and reputation.  Psychiatric progress notes from February 2007 reveal that, by that time, the Veteran denied a large peer network and viewed himself as a loner; however, he reported interacting well with clients.  A January 2009 letter from private psychologist B.J.W. notes ongoing symptoms of a sense of personal isolation, as well as conflicts with home life; however, an August 2009 VA examination revealed that the Veteran was attending continuing education classes required for his business.  He was staying in touch with his children and getting along with them very well.  It was noted that he gets along with extended family, he has a few close friends that he associates with, and he and enjoys interacting with people.  In sum, while the Board acknowledges that the Veteran's social activity has decreased over the period on appeal from what was initially a very high level, the Board finds that the evidence demonstrates that he does not have a significant difficulty in establishing effective relationships.  

The Board acknowledges some rather vague evidence of auditory hallucinations.  A February 2011 private neuropsychiatric report by psychologist, P.L.T., reveals that the Veteran sometimes smells things that aren't there or hears voices in the distance.  In addition, in a September 2011 written account, the Veteran's wife wrote that the Veteran talks about the military as if he were still in it.  She also noted that the Veteran appears obsessed with cleaning and keeping empty containers.  The Board has considered whether in light of this evidence, which may be associated with ratings above the 50 percent level, it can be determined that the evidence as a whole more nearly approximates the criteria for a 50 percent rating.  In this case, the Board finds that it does not.  

The fact that the Veteran has reported occasional auditory or scent hallucinations does not suggest that his symptomatology can be characterized as delusional or hallucinatory.  The weight of the evidence demonstrates that these episodes are not persistent and do not impact the Veteran's activities.  A March 2007 neuropsychiatric consultation reveals no hallucinations, or delusions.  An August 2009 VA examination revealed no hallucinations.  Treatment notes from the Veteran's private psychiatrist, J.S., from January 2008 to July 2011, reveal that there were no hallucinations or delusions on examination, although the Veteran related occasionally hearing a voice at night or when it is very quiet.  A May 2011 private clinician's note reveals that thought content was without hallucinations or delusions.  A February 2011 private neuropsychiatric report by psychologist, P.L.T. reveals that the Veteran was found to be oriented to person, place, time, and situation.  

Similarly, the description of the Veteran's wife that his cleaning behavior and saving containers is obsessive is not persuasive evidence that the Veteran's overall symptomatology can be characterized subject to obsessional rituals which interfere with routine activities.  There is no clinical description of obsessional rituals or symptomatology like or similar to obsessional rituals.  Indeed, an August 2009 VA examination revealed no inappropriate behavior, and no obsessive or ritualistic behavior.  While the Veteran's wife is competent to describe the Veteran's behavior, her opinion as to whether the behavior is obsessive is not competent evidence.  

The Board also acknowledges that the Veteran's wife testified that the Veteran had reported to a clinician that he had been suicidal in the past.  A review of the clinical evidence reveals that a February 2011 private neuropsychiatric report by psychologist, P.L.T., includes the Veteran's account that he has contemplated suicide in the distant past, but did not endorse a high degree of depression.  The Board notes that, while the Board considers all of the evidence, the symptomatology that is pertinent to establishing a rating is symptomatology experienced during the period on appeal.  Evidence of symptomatology in the distant past has little probative value in light of otherwise consistent evidence that suicidal ideation is not present during the period on appeal.  A March 2007 neuropsychiatric consultation reveals that the Veteran denied suicidal ideation or intent.  An August 2009 VA examination revealed no history of suicide attempts or assaultiveness.  An August 2009 VA examination revealed no suicidal or homicidal thoughts.  A May 2011 private clinician's note reveals no suicidal ideation or plan.  Treatment notes from the Veteran's private psychiatrist, J.S., from January 2008 to July 2011, reveal that there was no suicidal or homicidal ideation.  

Also influential in the Board's finding that a rating higher than 30 percent is not warranted are GAF scores and related findings by the clinician's who have examined the Veteran.  Treatment notes from private psychologist, K.S.M., from April 2009 to August 2011 (87 visits), reveal GAF scores ranged from 62 to 75.  The report of VA examination in November 2005 reveals a GAF score of 70.  A VA mental health consult in November 2006 reveals a GAF score of 65.  The August 2009 examiner assigned a GAF score of 75 and found that the Veteran's social and occupational function best fit the criteria for the 30 percent level.  Notably, the examiner found that there was not reduced reliability and productivity, PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, mood, work, or school, and there is not total occupational and social impairment due to PTSD.  

The above GAF scores show generally mild symptoms of PTSD and are consistent with a 10 or 30 percent rating.  The Board acknowledges that psychiatric progress notes from February 2007 to November 2008 show some lower GAF scores.  These include a GAF score of 58 in February 2007, a GAF score of 60 in April and August 2007, GAF scores of 51 in November 2007, February 2008, and November 2008, and a GAF score of 53 in May 2008.  These scores reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As discussed above, the Board acknowledges that the Veteran's symptomatology is subject to some fluctuation, and may at times include symptoms consistent with a higher or lower rating.  It is the Board's responsibility to determine the overall level of impairment.  In this case, the Board is most persuaded by the specific symptoms described by the Veteran and his wife, and by examiners, as detailed above.  To the extent that certain GAF scores may be inconsistent with the more specific clinical and lay evidence of the level of occupational and social impairment, as well as the specific symptoms the Veteran has, the Board places greater probative weight on the evidence showing the degree of occupational and social impairment and the specific symptoms described.  

Other evidence pertinent to higher ratings does not suggest that a rating in excess of 30 percent is warranted for any period.  Grooming and hygiene have consistently been very good, as has orientation.  The report of VA examination in November 2005 reveals that the Veteran was neatly dressed and well groomed.  The Veteran was oriented to all spheres.  A March 2007 neuropsychiatric consultation reveals that hygiene and grooming were good.  The Veteran was oriented to person, place, time, and purpose.  Psychiatric progress notes from February 2007 to November 2008 reveal that the Veteran was neatly dressed and groomed and was found to be oriented times 3 in February 2007, April 2007, August 2007, November 2007, February 2008, May 2008, and November 2008.  An August 2009 VA examination revealed that orientation to person, time and place were intact.  There was good impulse control, no episodes of violence, and the Veteran was able to maintain minimum personal hygiene.  A May 2011 private clinician's note reveals that the Veteran was grossly oriented to person, place, time, and situation.  Notes from the Veteran's private psychiatrist, J.S. from January 2008 to July 2011 reveal that the Veteran was always properly oriented.  

In sum, the Board finds that, for the entire period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  For the reasons described, the Board finds that, while a higher 30 percent initial rating is warranted for the period prior to August 10, 2009, the weight of the evidence is against a finding of a rating in excess of 30 percent for PTSD during any portion of the appeal period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected PTSD.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21 (2011)), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  38 C.F.R. § 4.130.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, sleep impairment, and memory loss are specifically included in the rating schedule, and the assigned 30 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

For the initial rating period from July 22, 2005 to August 10, 2009, an initial disability rating for PTSD of 30 percent is granted; for the entire rating period, a disability rating in excess of 30 percent is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for a cervical spine disorder and residuals of head trauma.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the claims file reveals that the Veteran submitted copies of his service personnel and service treatment records.  There is no indication that the RO ever requested these records from the National Personnel Records Center (NPRC) independently.  Indeed, the June 2006 rating decision simply notes "You provided a copy of your service medical records from October 7, 1960 through February 24, 1975."  Unfortunately, the records provided by the Veteran do not contain a copy of his service separation examination or the report of medical history at service separation.  As the Veteran is contending that he injured his head and neck in service and has experienced symptoms since service, the service separation examination, if it exists, would be helpful in determining whether there were chronic symptoms or chronic residuals of a cervical spine disorder at the time.  

Notwithstanding the above, the Veteran is competent to relate a head and neck injury in service and continuous symptoms after service.  The Veteran has testified that, in 1970, while removing weapons from an aircraft, he stood up from a stooped position under the wing and struck his head on the underside of the wing, which caused him to become unconsciousness or semi-conscious.  He reported that this was followed by a headache.  He also testified that he was exposed to the concussive effects of many explosions during his duties as an explosive ordinance disposal technician.  The Veteran testified that he experienced headaches in service and regularly after service.  He also testified to experiencing neck pain and neurological deficits in his upper extremities.  He underwent the first of five surgeries in 1984.  

The service treatment records reveal a notation in a March 1964 examination report that the Veteran had reported several severe headaches during the past years, which had been treated by military physicians with mild medication and good results.  On September 1964 and January 1965 reports of medical history, the Veteran reported a history of frequent or severe headaches; however, on a March 1968 report of medical history, the Veteran reported no history of frequent or severe headaches.  

Private records reveal the onset of upper extremity pain in February 1984.  A May 1984 MRI showed nerve root irritation at C6-7.  A myelogram showed a defect at C5-6.  The Veteran had two surgeries on his cervical spine in May and July 1984.  An August 1987 hospital discharge summary reveals neck and arm pains post motor vehicle accident in January 1987.  

A September 1996 neurological note reveals that the Veteran was involved in another motor vehicle accident in December 1995 in which he was struck from behind and his car was forced into a light pole.  He did not lose consciousness.  The Veteran reported that he was having involuntary spasms of the right hand and arm.  He also reported neck pain and a dead spot around the right scapula.  The examiner diagnosed a cervical strain.  

Additional surgical procedures were conducted in September 2003 and November 2003.  In an October 2003 neurological consultation, the Veteran denied any headaches.  In a March 2007 neuropsychiatric consultation, the Veteran denied any history of head injuries.  

While the Veteran was afforded a VA neurological examination in November 2005 and a VA examination of his neck in February 2006, neither examiner offered an opinion regarding a relationship between his current head and neck symptoms and service.  The Veteran's private physician, D.L.H., opined in April 2009 and May 2009 that it was likely and probable that the severe injury the Veteran reported in service is related to his degenerative disease; however, it is unclear what service records D.L.H. had access to in determining the severity of the in-service injury.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's current head and cervical spine disorders and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a head and neck injury in service, the Veteran's reported history of neck and neurological symptoms as well as headaches, and the current diagnoses of headaches and a cervical spine disorder, the Board finds that a medical nexus opinions are required to assist in determining whether any current head or neck symptoms are causally related to service.  

Accordingly, the issues of service connection for a cervical spine disorder and residuals of head trauma are REMANDED for the following action:

1.  Request the Veteran's complete service treatment records from the NPRC.  Associate any response from NPRC with the claims file.

2.  After completing the above action, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed head and neck disorders.  The relevant documents in the claims file should be made available to the VA examiner.

For the purposes of the examination, the service treatment records available to the Board at the time of this remand do not document a head or neck injury in service; however, the Veteran has offered competent testimony to the effect that he hit his head on the underside of an aircraft while disarming ordinance.  He associates onset of headaches and neck and upper extremity symptoms with this injury.  The service treatment records reveal treatment for headaches in service.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current head or neck disorders are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate service connection for residuals of head trauma and a cervical spine disorder.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


